Citation Nr: 0937671	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  05-19 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for residuals, right knee injury, status post medial 
meniscus tear with traumatic arthritis and painful motion.

2.  Entitlement to an increased evaluation in excess of 10 
percent for residuals, right knee injury with lateral 
instability.

3.  Entitlement to service connection for a left knee 
disorder to include as secondary to a service connected right 
knee disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Historically, the Veteran was granted a 10 percent disability 
evaluation for right knee arthritis.  Within the current 
appeal period, the Veteran raised a claim for an increased 
rating, in excess of 10 percent, for right knee arthritis.  
Based on additional information submitted by the Veteran, the 
RO recharacterized the knee issue to include a 10 percent 
evaluation for right knee arthritis and an additional 10 
percent evaluation for right knee lateral instability.  See 
May 2005 Supplemental Statement of the Case. 

The Veteran testified at a hearing before the undersigned 
Board member in July 2007.  A transcript of the hearing is 
associated with the claims file.  

The Board remanded this case to the RO for additional 
development in November 2007.  

The Board notes that additional issues have been raised by 
the Veteran.  These issues include entitlement to a total 
disability rating based on individual unemployability (TDIU), 
and service connection for anxiety and depression.  These 
claims are referred to the RO and are not currently before 
the Board.


The issues of entitlement to an increased evaluation in 
excess of 20 percent for residuals, right knee injury, status 
post medial meniscus tear with traumatic arthritis and 
painful motion and entitlement to an increased evaluation in 
excess of 10 percent for residuals, right knee injury with 
lateral instability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for a right 
knee disorder.

2.  The competent medical evidence of record shows that the 
Veteran's left knee arthritis is aggravated by the Veteran's 
service-connected right knee disorder.


CONCLUSION OF LAW

The Veteran's left knee arthritis is secondary to a service-
connected disability.  38 U.S.C.A. §§ 1110, 5017 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.
Left Knee Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Pond v. West, 12 Vet. App. 341, 
346 (1999) (holding that service connection requires medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury); Hickson v. 
West, 12 Vet. App. 247, 253 (1999)

Additionally, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In this case, the Veteran contends that his current left knee 
arthritis is caused by his service-connected right knee 
disability.  Treatment records show the Veteran has been 
treated for arthritis of the left knee since 1996.  However, 
additional medical evidence of record also indicates that the 
Veteran sustained a left torn medial meniscus in 1977 for 
which he underwent an arthrotomy of the left knee and 
excision of the medial meniscus.

In a February 2001 VA treatment report, a VA examiner stated 
that the Veteran had severe arthritis of the left knee.  He 
opined that the arthritis of the left knee was not caused by 
the right knee disability, but that it was likely aggravated 
and contributed to the progression of the left knee 
arthritis.  

A March 2001 private examination opinion from P.B.L., M.D. 
stated that, while it was not possible to say definitively 
whether the left knee arthritis was caused by the right knee 
disability, it was at least as likely as not that his left 
knee arthritis was related to the right knee injury.  The 
examiner submitted a similar opinion in a May 2001 follow-up 
letter.

In an October 2004 VA treatment report, the examiner strongly 
opined that the arthritis in the Veteran's right knee likely 
contributed to and/or aggravated the progression of the 
arthritis in the left knee.  In a March 2008 VA treatment 
record, this same provider stated that it was his opinion 
that the Veteran's arthritis in the left knee had been 
aggravated by the Veteran's service-connected right knee and 
should be laterally connected.

In a September 2008 VA examination report, the examiner 
stated, in essence, that he did not believe that the left 
knee was due to or the result of the right knee; however, he 
did feel that the problem with the left knee was aggravated 
by the right knee disability.  He reasoned that because of 
lack of flexibility and control in the right knee, additional 
stress was placed on the left knee and causing the left knee 
to be aggravated by the condition in the right knee.  

In a January 2009 addendum, the above VA examiner stated that 
the etiology of the Veteran's severe left knee arthritis 
would be a combination of things such as the meniscectomy, 
the obesity of the Veteran, and from a constitutional 
tendency for certain individuals to develop arthritis in 
joints for unknown reason in both weightbearing and sometimes 
non-weightbearing joints.  He noted that in his earlier 
report of September 2008 he had stated that the Veteran's 
left knee arthritis was aggravated by the right knee, and now 
added that the reverse was also true.  He indicated that he 
did not intend to mean that the left knee arthritis was 
caused by the right knee or due to a service-connected 
disability.  He also stated that he could not establish a 
baseline level of nonservice-connected disability and a level 
of additional disability which is considered proximately due 
to the service-connected disability as requested by the RO.  
However, as noted above, the former version of 38 C.F.R. 
§ 3.310 does not explicitly require a baseline of disability 
before an award of service connection can be made; such a 
requirement is not necessary under the former version of 
38 C.F.R. § 3.310 as noted above which is for consideration 
in this case.  Therefore, this portion of the VA examiner's 
opinion is not probative of the issue of secondary service 
connection on the basis of aggravation.  The former version 
of 38 C.F.R. § 3.310 essentially requires a permanent 
worsening of the underlying disability at issue that is 
caused by a service-connected disability.  In this regard and 
as summarized above, there are several competent and 
probative opinions on this point.  

As noted, service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen, supra.  In this case, 
the Board finds that the Veteran has presented evidence in 
support of his secondary service connection claim, warranting 
a grant.  The evidence of record shows a current diagnosis of 
arthritis in the left knee.  Additionally, the multiple VA 
and private examination reports noted above specifically 
state that essentially the Veteran's left knee arthritis is 
aggravated by his service-connected right knee disability.  
Therefore, secondary service connection is warranted in this 
case.

In conclusion, the Board finds the evidence of record to be 
in the Veteran's favor, thus, service-connection for left 
knee arthritis secondary to a service-connected right knee 
disability is warranted.  See 38 C.F.R. § 3.102.



ORDER

Service connection for left knee arthritis is granted.




REMAND

With regard to the remaining claims on appeal, the Board 
finds that further evidentiary development is warranted in 
this case.  A February 2009 letter from the Social Security 
Administration indicates that the Veteran is in receipt of 
Social Security disability benefits.  The United States Court 
of Appeals for Veterans Claims (Court) has repeatedly held 
that when VA is on notice that there are Social Security 
Administration (SSA) records, it must obtain and consider 
them.  See Baker v. West, 11 Vet. App. 163,169 (1998); Hayes 
v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992).  Further, the 
Veterans Claims Assistance Act of 2000 (VCAA) emphasizes the 
need for VA to obtain records from other Government agencies.  
38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  

The Board notes that the Veteran submitted letters in March 
2009 and May 2009 claiming that all his medical records had 
been submitted; however, the letters referenced non-SSA 
treatment records that have already been associated with the 
claims file.  The Board finds no evidence that the RO has 
attempted obtain the Veteran's SSA records.  Therefore, the 
medical records from SSA pertaining to any original award of 
disability benefits and any continuing award of benefits must 
be requested and associated with the claims file before a 
decision can be issued on his claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain from the SSA a 
copy of any disability determinations it 
has rendered for the Veteran and all 
records upon which the decisions were 
based.

2.  The RO/AMC should then readjudicate the 
remaining claims on appeal in light of all 
of the evidence of record.  If the issue 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case as to 
the issues on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


